        Case 2:20-cv-02865-CJB-DPC Document 1 Filed 10/20/20 Page 1 of 9


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA



ISIDORO BATISTA PUPO                                  CIVIL ACTION NO.

                       Plaintiff,
VERSUS
                                                      JUDGE BARBIER
BP EXPLORATION & PRODUCTION,                          MAG. JUDGE CURRAULT
INC. AND BP AMERICA PRODUCTION
COMPANY
                Defendants.

Related to:    12-968 BELO
               in MDL No. 2179

                                        BELO COMPLAINT

       COMES NOW, Plaintiff, ISIDORO BATISTA PUPO, by and through the undersigned

counsel, hereby brings this cause of action against BP Exploration & Production, Inc. (“BP

Exploration”) and BP America Production Company (“BP America”) and hereby states as follows:

                                    INTRODUCTION OF PARTIES

    1. Plaintiff is a Natural Person of the age of majority, currently resides at Miami and as such, is

a citizen and resident of Miami-Dade County, Florida.

    2. Plaintiff worked as a Clean- Up Worker1 for the BP Deepwater Horizon Oil Spill (“Oil Spill”)

from approximately April 2010 to March 2011 and, as such, is a Class Member as defined by the

Medical Settlement Agreement (the “MSA”).2

    3. Pursuant to the terms of the MSA, Defendants herein are BP EXPLORATION &

PRODUCTION, INC., and BP AMERICA PRODUCTION COMPANY (collectively “BP



1
    MSA § II.Q.
2
    Deepwater Horizon Medical Benefits Class Action Settlement Agreement, as Amended on May
1, 2012, MDL 2179, Rec. Doc. 6427-1 (May 3, 2012), § I.A; § II.EEE.
        Case 2:20-cv-02865-CJB-DPC Document 1 Filed 10/20/20 Page 2 of 9


Defendants”). BP Defendants are both incorporated in Delaware with the principal place of business

in Houston Texas.

                                    JURISDICTION AND VENUE

    4. This is a Back-End Litigation Option lawsuit (“BELO”) for Later Manifested Physical

Conditions (“LMPC”) filed pursuant to the terms and requirements of the MSA.3

    5. This Court has jurisdiction over this matter pursuant to 28, U.S.C. § 1332, because all of the

parties are diverse in citizenship and the amount in controversy exceeds $75,000, exclusive of interest

and costs.

    6. Additionally, this Court has Jurisdiction based on Federal Question under 28 U.S.C. §1331,

in that Article III, Section 2 of the United States Constitution empowers the federal judiciary to hear

“all cases of admiralty and maritime jurisdiction.”

    7. This Court also has jurisdiction pursuant to 28 U.S.C. §1333; as well as the Admiralty

Extension Act, 46 U.S.C. § 30101, which extends the admiralty and maritime jurisdiction of the

United States to “cases of injury or damage, to person or property, caused by a vessel on navigable

waters, even though the injury or damage is done or consummated on land.”

    8. The Eastern District of Louisiana has and retains jurisdiction pursuant to the MSA and

approval order thereon. “[T]he [c]ourt retains continuing and exclusive jurisdiction over the Parties,

the Medical Benefits Settlement Class Members and this Medical Benefits Class Action Settlement

Agreement, to interpret, implement, administer and enforce the Medical Benefits Class Action

Settlement Agreement in accordance with its terms.”4




3
    MSA § VIII.G.
4
    MDL Rec. Doc. No. 8218 (approval order), MDL Rec. Doc. No. 6427-1 (MSA § XXVII); see
also, MDL Rec. Doc. No. 14099 (BELO CMO).
                                             2
           Case 2:20-cv-02865-CJB-DPC Document 1 Filed 10/20/20 Page 3 of 9


      9. The MSA in MDL 2179 requires all such BELO actions to be initially filed in this Court. The

MSA, however, also provides that a BELO action may be later transferred to another district court if

venue is more appropriate there. MSA, § VIII.G.1.c.

      10. BP Defendants are both corporate citizens of Delaware, with their principal place of business

in Houston, Texas, and are not citizens of the state in which the Plaintiff currently resides.

      11. Plaintiff has properly and timely complied with all condition precedents for a class member

who is filing a claim for a LMPC, including, but not limited to, the pre-suit notice and the obtaining

of an election not to mediate from the BP Defendants.

      12. The Southern District of Florida is the most appropriate venue. Plaintiff w orked during his

clean-up operations for the Oil Spill in Louisiana and Mississippi. While working as a Clean-Up

Worker the Plaintiff was exposed to oil, other hydrocarbons, and other substances released from the

MC252 Well and/or the Deepwater Horizon and its appurtenances, and/or dispersants and/or

decontaminants used in connection with the with his Response Activities.5 Plaintiff’s current place

of residence is in Miami, Florida 33147, located in the Southern District of Florida. Moreover,

Plaintiff’s witnesses and other relevant sources of proof, such as treating doctors, are also located

in the Southern District of Florida. Considering the relative ease of access to sources of proof, the

ability to    secure attendance of witnesses, and the ability to minimize costs of witnesses, the

appropriate venue for this cause of action is the Southern District of Florida.

                                         GENERAL FACTS

      13. The Oil Spill occurred with the blowout of the Macondo Well which was drilled by the

Deepwater Horizon Rig (DHR) on the outer continental shelf in the Gulf of Mexico, approximately

130 miles southeast of New Orleans, Louisiana.

      14. The explosions and fire on board the DHR occurred on or about April 20, 2010.


5
    MSA, § VIII.G(3)(b)(iii)
                                                    3
         Case 2:20-cv-02865-CJB-DPC Document 1 Filed 10/20/20 Page 4 of 9


    15. As part of its response to the Deepwater Horizon Incident, BP Defendants directed the use of

vessels to, inter alia, recover oil coming to the surface of the Gulf of Mexico; skim oil from the

surface of the water; and conduct in-situ burning of oil that reached the surface of the water. BP

Defendants also employed vessels to tow and deploy booms—floating barriers intended to contain,

deflect, or hold back oil floating in the water’s surface.

    16. BP Defendants are at fault for the Oil Spill and Deepwater Horizon Incident.6 Since BP

Defendants have stipulated to fault and this is equivalent to negligence, BP Defendants are

responsible for any and all damages that were proximately caused as a result of this event, including,

but not limited to any and all damages caused to class members who allege a “Later Manifested

Physical Condition.”7

    17. Crude oil and other hydrocarbons were released following the explosion.




6
    MSA § VIII.G(3)(b)(ii).

       For purposes of a MEDICAL BENEFITS SETTLEMENT CLASS MEMBER’S BACK-
       END LITIGATION OPTION LAWSUIT against a BACK-END LITIGATION OPTION
       DEFENDANT for a LATER-MANIFESTED PHYSICAL CONDITION . . . the following
       issues, elements, and proofs of a MEDICAL BENEFITS SETTLEMENT CLASS
       MEMBER’S BACK-END LITIGATION OPTION LAWSUIT against a BACK-END
       LITIGATION OPTION DEFENDANT for a LATER-MANIFESTED PHYSICAL
       CONDITION need not be proven and may not be litigated at trial . . . ii) The alleged fault of
       BP for the DEEPWATER HORIZON INCIDENT.
7
    Section § VIII of the MSA titled Back -End Litigation Option For Later Manifested Physical
Conditions is a misnomer. This title is a reference to a previous draft of the MSA which made
reference to the date of manifestation as the important factor when differentiating Specific Physical
Conditions and Later “Manifested” Conditions. However, subsequent drafts changed this language
from date of manifestation to date of diagnosis. The revised language required the Notice of Intent
to Sue and materials therewith must be submitted to the Claims Administrator within 4 years of either
the first diagnosis of that Later Manifested Physical Condition or the Effective Date, whichever is
later. Eventually, the final draft of the MSA contained this language of date of diagnosis. However,
the title to the section was never changed to comport with the final language of the MSA. Therefore,
this section should be titled, “Later Diagnosed Physical Conditions.” See MSA § VIII.
                                                  4
         Case 2:20-cv-02865-CJB-DPC Document 1 Filed 10/20/20 Page 5 of 9


    18. This crude oil contained benzene and other volatile organic compounds such as ethylbenzene,

toluene, xylene and naphthalene, polycyclic aromatic hydrocarbons (“PAHs”), diesel fumes and

heavy metals such as aluminum, cadmium, nickel, lead, and zinc.

    19. Crude oil, which as described above contains chemicals such as benzene, PAHs, and many

other chemicals that are toxic, move from the oil into the air. Once airborne, these chemicals and/or

gasses, with pungent petroleum like odors, can blow over the ocean for miles, reaching communities

far from the location of the Oil Spill.

    20. Subsequently, Response Activities were performed by Clean-Up Workers under the direction

of Unified Command.

    21. As part of the Response Activities, BP Defendants purchased highly noxious chemical

dispersants from Nalco and/or its subsidiaries, including COREXIT. These dispersants were applied

over large areas using various methods, including but not limited to, spraying from airplanes,

spraying from vessels, and subsea injection, and were applied.

    22. COREXIT contains hazardous substances; it is harmful to human health; including, but not

limited to: acute and chronic physical and neurological conditions and diseases; respiratory and

pulmonary conditions; cardiological conditions; adverse central nervous system effects; ocular

conditions; dermal conditions; gastrointestinal conditions, liver and kidney effects, damage to

developing fetuses; and various forms of cancers and metastatic diseases.

    23. BP Defendants have already stipulated that Class Members (including Clean-Up Workers)

were “exposed” to oil, and other hydrocarbons, and other substances released from the MC252

WELL and/or the Deepwater Horizon and its appurtenances, and/or Dispersants and/or

decontaminants used in connection with the Response Activities.8


8
    See MSA § VIII.G(3)(b)(iii); § VIII.G(4) (“the BP defendants shall, following the filing of the
BACK-END LITIGATION OPTION LAWSUIT, enter into appropriate stipulations to effectuate the
provisions of Section VIII.G.”).
                                                5
         Case 2:20-cv-02865-CJB-DPC Document 1 Filed 10/20/20 Page 6 of 9


     24. Plaintiff incorporates by reference and adopts as if set forth herein the Medical Class Action

Complaint previously filed in In re: Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of

Mexico, on April 20, 2010 in the U.S. District Court for the Eastern District of Louisiana, as of April

16, 2012, in Civil Action No. 12-cv-968.9 Plaintiff also incorporates by reference and adopts as if

set forth herein the MSA.

                                        CAUSE OF ACTION

     25. During all relevant times, Plaintiff was a Clean-up Worker, performing Response Activities,

including, but not limited to shoreline cleanup and decontamination activities from approximately

April 2010 to March 2011, for Emergency Response Group.

     26. BP Defendants are at fault for the Oil Spill and Deepwater Horizon Incident.10 Since BP

Defendants have stipulated to fault and this is equivalent to negligence, BP Defendants are

responsible for any and all damages that were proximately caused as a result of this event, including,

but not limited to any and all damages caused to class members who allege a “Later Manifested

Physical Condition”.11


9
     Medical Class Action Complaint, No. 12-cv-968, Rec. Doc 1.
10
     MSA § VIII.G(3)(b)(ii).

        For purposes of a MEDICAL BENEFITS SETTLEMENT CLASS MEMBER’S BACK-
        END LITIGATION OPTION LAWSUIT against a BACK-END LITIGATION OPTION
        DEFENDANT for a LATER-MANIFESTED PHYSICAL CONDITION . . . the following
        issues, elements, and proofs of a MEDICAL BENEFITS SETTLEMENT CLASS
        MEMBER’S BACK-END LITIGATION OPTION LAWSUIT against a BACK-END
        LITIGATION OPTION DEFENDANT for a LATER-MANIFESTED PHYSICAL
        CONDITION need not be proven and may not be litigated at trial . . . ii) The alleged fault of
        BP for the DEEPWATER HORIZON INCIDENT.
11
    Section § VIII of the MSA titled Back -End Litigation Option For Later Manifested Physical
Conditions is a misnomer. This title is a reference to a previous draft of the MSA which made
reference to the date of manifestation as the important factor when differentiating Specific Physical
Conditions and Later “Manifested” Conditions. However, subsequent drafts changed this language
from date of manifestation to date of diagnosis. The revised language required the Notice of Intent
to Sue and materials therewith must be submitted to the Claims Administrator within 4 years of either
                                                  6
          Case 2:20-cv-02865-CJB-DPC Document 1 Filed 10/20/20 Page 7 of 9


     27. The MSA stipulates to the fact that this Plaintiff, a Class Member was exposed to oil, other

hydrocarbons, and other substances released from the MC252 Well and/or the Deepwater Horizon

and its appurtenances and/or Dispersants and/or decontaminants used in connection with Response

Activities need not be proven or litigated at trial.12

     28. Plaintiff was exposed and came into contact with oil, other hydrocarbons, chemical

dispersants, and other substances when his eyes, nose, mouth, and skin, and airways were exposed.

     29. As a result of this exposure, Plaintiff was diagnosed with Left Scapular Back: Squamous Cell

Carcinoma, Keratoacanthoma on April 1, 2020. In addition, he was also diagnosed with other

conditions related to his exposure such as Medial Suprascapular Back: Seborrheic Keratosis,

Inflamed also on April 1, 2020.

     30. Plaintiff’s exposure during the time he worked as a Clean-Up Worker for the Oil Spill was a

substantial contributing cause of the above listed medical conditions.

     31. As a result of Plaintiff’s exposure, Plaintiff has developed a reasonable fear that in the future

he may develop a severe disease, injury, or illness, including, but not limited to cancer(s) arising out

of, resulting from, and/or relating to Plaintiff's Later-Manifested Physical Condition.13

     32. As a result of the Plaintiff being diagnosed with a variety of medical conditions which were

proximately caused by his exposure during the clean-up efforts, including but not limited to, Left


the first diagnosis of that Later Manifested Physical Condition or the Effective Date, whichever is
later. Eventually, the final draft of the MSA contained this language of date of diagnosis. However,
the title to the section was never changed to comport with the final language of the MSA. Therefore,
this section should be titled, “Later Diagnosed Physical Conditions.” See MSA § VIII.
12
    MSA § VIII.G(3)(b) (“the following issues, elements, and proofs . . . against a [BELO Defendant]
for a Later- Manifested Physical Condition need not be proven and may not be litigated at trial . . .
the alleged fault of BP for the Deepwater Horizon Incident; and . . . [e]xposure . . . to oil, other
hydrocarbons, and other substances released from the MC252 Well and/or the Deepwater Horizon
and its appurtenances, and/or dispersants and/or decontaminants used in connection with the
Response Activities.”).
13
     MSA § XVI A(3).
                                                    7
        Case 2:20-cv-02865-CJB-DPC Document 1 Filed 10/20/20 Page 8 of 9


Scapular Back: Squamous Cell Carcinoma, Keratoacanthoma, and Medial Suprascapular Back:

Seborrheic Keratosis, Inflamed, Plaintiff ISIDORO BATISTA PUPO, has suffered the following

damages:

           a.   Past and future medical expenses;
           b.   Past lost wages;
           c.   Future lost earning capacity;
           d.   Past and Future mental anguish and pain and suffering;
           e.   Scarring and disfigurement;
           f.   Other economic loss;
           g.   Loss of enjoyment of life; and
           h.   Fear of future medical issues including cancers.

       Moreover, Plaintiff seeks any and all damages or relief that this Honorable Court deems just

and proper.

   33. Plaintiff requests a trial by jury.



       WHEREFORE, Plaintiff prays that the BP Defendants by duly cited to appear and answer

this Complaint and that this Honorable Court grant Plaintiff relief to which he is entitled to under the

law and against BP Defendants, including court costs and compensatory damages.



Respectfully Submitted,

                                                           THE DOWNS LAW GROUP, P.A.

                                                              /s/ Charles D. Durkee
                                              CHARLES D. DURKEE FL BAR NO: 998435
                                              MICHAEL P. MAYORAL FL BAR NO: 112080
                                                           3250 Mary Street, Suite 307
                                                           Coconut Grove, Florida 33133
                                                            Telephone (305) 444-8226
                                                            Facsimile: (305)-444-6773
                                                    Email ddurkee@downslawgroup.com
                                                          mmayoral@downslawgroup.com
                                                             Attorneys for Plaintiff


                                                   8
       Case 2:20-cv-02865-CJB-DPC Document 1 Filed 10/20/20 Page 9 of 9




                                     CERTIFICATE OF SERVICE

       This is to certify that a true and correct going of the foregoing instrument was filed with

the Clerk of Court by using the CM/ECF system. Notice of this filing will be sent to all counsel of

record registered to receive electronic service by operation of the Court’s electronic filing system.


                                                               Dated this 20th day of October 2020



                                                                     /s/ Charles D. Durkee

                                                                     Charles D. Durkee
